We think it sufficiently appears from the bill of exceptions that except for the refusal of the court to admit the testimony, appellant would have made proof that the judgment was entered without notice to the parents of the appellant. It is manifest, we think, from the bill that the only reason that this was not proved was because the respondent and the court were of the opinion that such proof would not be admissible, because it would be testimony available only in a collateral attack upon the judgment. *Page 514 
The position of the appellant was that the judgment was subject to collateral attack, because it was void, the court having acquired no jurisdiction, and that the proof offered would establish this vice in the judgment. This, we think, was a correct view, and it should have prevailed. Cyc., Vol. 23, p. 1047; Parker v. Spencer, 61 Tex. 155; Roller v. Ried, 87 Tex. 69
[87 Tex. 69].
The motion for rehearing is overruled.
Overruled.